REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed an image blur correction device, whereby the prior art does not teach or suggest a first movable member configured to linearly guide the driven member in the first direction, a second movable member configured to linearly guide the driven member in the second direction, a third movable member configured to guide the driven member in the rotational direction; a first actuator configured to drive the first movable member; a second actuator configured to drive the second movable member; and a third actuator configured to drive the third movable member, wherein the driven member is a holding unit for holding an image capture device, and wherein the third movable member is arranged at a location more remote from a rotation center of the third movable member than at least one of the first actuator and the second actuator, as viewed from the third direction, in combination with all other limitations set forth in the claim.
Regarding claim 9, applicant has sufficiently defined an image capture apparatus, whereby the prior art does not teach or suggest an image blur correction device including: a fixed member configured to movably hold the driven member in a first direction, in a second direction orthogonal to the first direction, and in a rotational direction about an axis extending in a third direction orthogonal to the first direction and the second direction; a first movable member configured to guide the driven member in the first direction; a second movable member configured to guide the driven member in the second direction; a third movable member configured to guide the driven member in the rotational direction; a first actuator configured to drive the first movable member; a second actuator configured to drive the second movable member; and a third actuator configured to drive the third movable member, and wherein the third movable member is arranged at a location more remote from a rotation center of the third movable member than at least one of the first actuator and the second actuator, as viewed from the third direction, in combination with all other limitations set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852